Name: Commission Regulation (EEC) No 210/85 of 25 January 1985 classifying goods in subheading 21.07 G I d) 1 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: health;  tariff policy
 Date Published: nan

 29 . 1 . 85 Official Journal of the European Communities No L 24/ 11 COMMISSION REGULATION (EEC) No 210/85 of 25 January 1985 classifying goods in subheading 21.07 G I d) 1 of the Common Customs Tariff 1,1 mg 1,5 mg 1,4 mg 5 meg 75 mg 7 mg 11 mg 10 mg 48 % vitamin B1 vitamin B2 vitamin B6 vitamin B12 vitamin C vitamin E niacinamide calcium pentothenate sucrose (including invert sugar expressed as sucrose) effervescent salts, orange flavouring and saccharin ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas, in order to ensure that the Common Customs Tariff nomenclature is applied uniformly, measures must be taken concerning the classification of the following products put up for sale by retail : (a) pills having the following composition (per pill) : Whereas heading No 30.03 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3400/84 (4), relates in particular to medicaments ; Whereas heading No 21.07 relates to food preparations not elsewhere specified or included ; Whereas the products in question do not comply with the provisions of note 1 to Chapter 30 and therefore cannot be regarded as medicaments of heading No 30.03 ; Whereas they have the characteristics of food supple ­ ment containing vitamins and mineral salts and intended to keep the body in good health and should be regarded as food preparations ; whereas in absence of a more specific heading, they should be classified in heading No 21.07 ; whereas, within that heading, subheading 21.07 G I d) 1 is the most appropriate ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, vitamin A vitamin C vitamin D vitamin E vitamin B1 vitamin B2 vitamin B6 niacinamide calcium pentothenate vitamin B12 folic acid biotin iron zinc manganese copper molybdenum iodine selenium chromium 2 000 UI 60 mg 200 IU 12 IU 1.1 mg 1.2 mg 2 mg 13 mg 4.3 mg 3 meg 50 meg 100 meg 10 mg 7,5 mg 2 mg 1 mg 150 meg 75 meg 50 meg 50 meg HAS ADOPTED THIS REGULATION : Article 1 The following products for sale by retail : (a) pills having the following composition (per pill) : sucrose (including invert sugar expressed as sucrose) water approximately 33 % 7 % ; (b) effervescent pills having the following composition (per pill): vitamin A vitamin C vitamin D 2 000 UI 60 mg 200 IU (') OJ No L 14, 21 . 1 . 1969, p . 1 . (2) OJ No L 191 , 19 . 7. 1984, p . 1 . (3) OJ No L 172, 22 . 7. 1968, p. 1 . 4 OJ No L 320, 10 . 12 . 1984, p. 1 . No L 24/ 12 Official Journal of the European Communities 29 . 1 . 85 75 mg 7 mg 11 mg 10 mg 48 % vitamin C vitamin E niacinamide calcium pentothenate sucrose (including invert sugar expressed as sucrose) effervescent salts, orange flavouring and saccharin ; 12 IU 1.1 mg 1.2 mg 2 mg 13 mg 4.3 mg 3 meg 50 meg 100 meg 10 mg 7,5 mg 2 mg 1 mg 150 meg 75 meg 50 meg 50 meg 33 % 7 % ; vitamin E vitamin B1 vitamin B2 vitamin B6 niacinamide calcium pentothenate vitamin B12 folic acid biotin iron zinc manganese copper molybdenum iodine selenium chromium sucrose (including invert sugar expressed as sucrose) water approximately shall be classified in the Common Customs Tariff under subheading 21.07 Food preparations not elsewhere specified or included : G. Other : I. Containing no milk fats or containing less than 1 ,5 % weight of such fats : (d) containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or contain ­ ing less than 5 % by weight of starch .(b) effervescent pills having the following composition (per pill): vitamin B1 vitamin B2 vitamin B6 vitamin B12 1,1 mg 1,5 mg 1,4 mg 5 meg Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1985. For the Commission COCKFIELD Member of the Commission